DETAILED ACTION
Status
This communication is in response to the application filed on 11 May 2021. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 63/024,832, filed on 14 May 2020, is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11 May 2021 and 6 December 2021 were filed after the mailing date of the application on 11 May 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent claims 1 and 11 each recite “embedding the attachment item in a conversation thread corresponding to the digital message” and dependent claims 3 and 13 recite this as meaning “providing, at an interface of an application executed on the computing device, the attachment item”; however, dependent claims 4 and 14 each recite this as “include[ing] not providing, at an interface of an application executed on a computing device corresponding to a recipient of the digital message, the attachment item”. There is no clear or apparent definition of what “embedding” 
Claim 20 varies slightly in its phrasing, reciting to “determine whether to embed the at least one attachment item based on the at least one digital message setting; and in response to a determination to embed the at least one attachment item: generate a digital message including the at least one attachment item”, but is interpreted in the same manner as at claims 1 and 11 since directed to the same invention.
For purposes of examination, claims 1, 11, and 20 are interpreted as not requiring the embedding of the attachment item since it is apparently not required to be enclosed, made part of, or inserted as the plain meaning indicates.
For purposes of examining claims 4 and 14, the Examiner is interpreting this (although not supported and not really reasonable based on the phrasing of “an interface of an application” – meaning any interface of any application, and it is not really “embedding … in a conversation thread”) as being or encompassing insertion into a background as embedding.


Claim 10 recites the limitation " the at least one machine learning model" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claims 4 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Independent claims 1 and 11 each recite “embedding the attachment item in a conversation thread corresponding to the digital message” and dependent claims 3 and 13 recite this as meaning “providing, at an interface of an application executed on the computing device, the attachment item”; however, dependent claims 4 and 14 each recite this as “include[ing] not providing, at an interface of an application executed on a computing device corresponding to a recipient of the digital message, the attachment item”. There is no clear or apparent definition of what “embedding” means – there is just a description that an application does the embedding. So the plain meaning of the term is to be used (see MPEP § 2111.01), which is to enclose, make an integral part of, insert, and/or attach – as a journalist or the like is embedded in a military unit so as to become a part of the unit. However, then, the 
Therefore, dependent claims 4 and 14 fail to include all the limitations of the claim upon which they depends, and as such are of improper dependent form.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-10), system (claims 11-19), and a device (claim 20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a method for embedding information in a digital message, the method comprising: receiving a digital message from a computing device; identifying at least one keyword associated with the digital message; identifying, using the at least one keyword, an attachment item corresponding to the at least one keyword; embedding the attachment item in a conversation thread corresponding to the digital message; and updating a table of a database to indicate the digital message and the attachment item.
Independent claims 11 and 20 are parallel to claim 1 above, except directed to a system for embedding information in a digital message, the system comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform the same or similar operations (at claim 11), and a computing device comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform the same or similar operations (at claim 20).
The dependent claims (claims 2-10 and 12-19) appear to be encompassed by the abstract idea of the independent claims since they merely indicate rewards corresponding to the attachment item (claims 2, 7, 12, and 17), providing, or not providing, the attachment item at an application interface (claims 3-4 and 13-14), the attachment item being an advertisement (claims 5 and 15), scoring the digital message (claims 6 and 16), using natural language processing (NLP) to identify 
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of advertising based on a conversation; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations…) grouping of subject matter.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are that it is a digital message, and from a computing device; that the claim is to a system for embedding information in a digital message, the system comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform the operations, and/or a computing device comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform the operations. These additional elements do not reflect an improvement in 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.
The additional elements indicated above are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial 
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility. Applicant ¶ 0030 indicates these devices as “any suitable computing device including a mobile computing device (e.g., a smart phone, tablet, or other suitable mobile computing device), a laptop-computing device, a desktop computing device, or any other suitable computing device” and Applicant ¶ 0127 specifically indicates that the computer(s) used to implement the claims are only required to be general-purpose computers.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore the dependent claims do not add significantly more than the idea.


Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heath (U.S. Patent Application Publication No. 2014/0006129).

Claim 1: Heath discloses a method for embedding information in a digital message, the method comprising:
receiving a digital message from a computing device (see Heath at least at, e.g., ¶¶ 0399; citation by number only hereinafter);
identifying at least one keyword associated with the digital message (0399);
identifying, using the at least one keyword, an attachment item corresponding to the at least one keyword (0399);
embedding the attachment item in a conversation thread corresponding to the digital message (0399-0400, combine requested content, i.e., the messages and/or discussion threads, and combines them with the promotions, offers, coupons, etc. received for insertion); and
updating a table of a database to indicate the digital message and the attachment item (0536, “subsequent to sending data derived from each payment object to the corresponding payment provider, receiving input from the user that specifies that payment objects corresponding to the first payment method are to be sent to a third payment processor such that the database table is updated such that the third payment processor is associated with the first payment method without requiring the application to be recoded”, 0342, “In step 378, client application software 28 creates a refresh history event for that subcategory. In step 380, client application software 28 sends to the database thread a request to flush the current 

Claim 2: Heath discloses the method of claim 1, further comprising, in response to embedding the attachment item: determining a reward corresponding to the attachment item; and updating a user account based on the reward (0298, “The present invention further provides the use of various marketing and customer generation methods, including, but not limited to, social media platforms to generate traffic to the websites and access points for the present invention, e.g., but not limited to, a SOCIAL EARTH website, in order to provide a large subscriber base of Social Shoppers”, and “the invention can provide rewards to Social Shoppers for sharing experiences and capturing, processing, analyzing and filtering impressions across a broader range of mobile and wireless devices, user engagement impressions, media, search, video, mobile, cross-media and e-commerce impressions”, “the invention can provide Loyalty Card Programs that reward Social Shoppers each time they purchase a Social Earth Coupon”). 

Claim 3: Heath discloses the method of claim 1, wherein embedding the attachment item in the conversation thread corresponding to the digital message includes providing, at an interface of an application executed on the computing device, the attachment item (0018, “displayed as ad links, promotion or offer 

Claim 4: Heath discloses the method of claim 1, wherein embedding the attachment item in the conversation thread corresponding to the digital message includes not providing, at an interface of an application executed on a computing device corresponding to a recipient of the digital message, the attachment item (0033, 0047, 0273 and 0560, “advertising images … integrated into the background” “integrated into the background of … [an] application” or “applications”, 0267 and 0272, “insert the virtual advertising images into a background”,. 

Claim 5: Heath discloses the method of claim 1, wherein the attachment item includes at least one advertisement (0027, advertising and advertisements, 0033, 0047, 0267, 0272-0273 and 0560, “advertising images … integrated into the background” “integrated into the background of … [an] application” or “applications”). 

Claims 11-15 and 20 are rejected on the same basis as claims 1-5 above since Heath discloses a system for embedding information in a digital message, the system comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform the same or similar operations as at claims 1-5 above, and a computing device comprising: a processor; and a memory including instructions that, when executed by the processor, cause  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Palihapitiya et al. (U.S. Patent Application Publication No. 2014/0100943, hereinafter Palihapitiya).

Claims 6-7 and 16-17: Heath discloses the method and system of claims 1 and 11, but does not appear to explicitly disclose further comprising generating a score for the digital message based on the attachment item (claims 6 and 16) and further comprising: determining a reward based on the score of the digital message; and updating a user account based on the reward (claims 7 and 17). Palihapitiya, however, teaches a network of client, social-networking, and third-party systems (Palihapitiya at 0010) to deliver advertisements (Palihapitiya at 0015-0016) including via “electronic messages (such as e-mail)” (Palihapitiya at 0016) and/or Short Message Service (SMS) (Palihapitiya at 0038), where a “web server may include a mail server or other messaging functionality for receiving and routing messages 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the message ad targeting of Heath with the rewards of Palihapitiya in order to score a message based on the attachment/advertisement and determine a reward based on the score so as to provide the reward (i.e., update a user account) so as to incentivize users and carriers.
The rationale for combining in this manner is that scoring a message based on the attachment/advertisement and determining a reward based on the score so as to provide the reward (i.e., update a user account) is applying a known technique to a .

Claims 8-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heath in view of Joe et al. (U.S. Patent Application Publication No. 2016/0330150, hereinafter Joe).

Claims 8-10, and 18-19: Heath discloses the method and system of claims 1 and 11, but does not appear to explicitly disclose wherein identifying the at least one keyword associated with the digital message includes using natural language processing to identify the at least one keyword based on text associated with the digital message (claims 8 and 18), and wherein identifying the at least one keyword associated with the digital message includes using an artificial intelligence engine that uses at least one machine learning model to identify the at least one keyword based on text associated with the digital message, wherein the at least one machine learning model is trained using output of the at least one machine learning model (claims 9-10 and 19). Joe, however, teaches “an instant messaging service which enables a search function on a messaging user interface of the instant messaging application without switching to another screen for searching” (Joe at 0004) and that “[t]he user terminal 102 may set, as the recommended search word, a keyword … having a possibility of being used as a search word, among the plurality of keywords, by applying natural language processing, machine learning, or statistics technique to the plurality of extracted keywords” (Joe at 0151). Therefore, the Examiner 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the message ad targeting of Heath with the keyword identification techniques of Joe in order to identify keywords by using natural language processing, and/or artificial intelligence using machine learning so as to enable providing results without requiring switching screens.
The rationale for combining in this manner is that identifying keywords by using natural language processing, and/or artificial intelligence using machine learning is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to enable providing results without requiring switching screens as explained above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



The Examiner notes that each of the following indicate digital messages where advertising is attached/embedded to/with the message:
Marsh et al. (U.S. Patent No. 5,809,242, hereinafter Marsh) discloses Juno – the (believed to be) first “free” email system as supported by advertisements attached to, or embedded with, the emails – the advertising loaded to cache during downtimes and attached/embedded to each email.
Shaw et al. (U.S. Patent No. 5,848,397, hereinafter Shaw), filed contemporaneously with Marsh above (and with the same Assignee), relates to the same Juno free email service as at Marsh, but has more details – especially regarding background operations.
Reynar (U.S. Patent Application Publication No. 2002/0007309, hereinafter Reynar ‘309) discloses “[m]ethods for recognizing strings, labeling the strings with a semantic category and providing e-commerce actions based on the category is disclosed. The semantic category may include a type label and other metadata. … Tradenames, trademarks, formal names or types of consumer products may be labeled and actions to buy the products may be presented. The metadata may be used to implement coupon and affiliate programs to reward frequent shoppers or frequent recommenders.” (Abstract)

Reynar et al. (U.S. Patent Application Publication No. 2002/0035581, hereinafter Reynar ‘581), filed shortly after Reynar ‘309 and Reynar ‘304, is generally similar to tehm but appears to focus more specifically on the use or implementation of an APIs and/or DLL to label strings.
Bosarge et al. (U.S. Patent Application Publication No. 2003/0191689, hereinafter Bosarge) discusses “A computer method and device for intercepting contracting client's sent electronic messages, scanning the message body content for key words, sending the key words to a remote central computer server which analyses the key words and enhances the message by attaching a relevant, contextual advertising tag line or image/banner/words/HTML/Flash, etc to the electronic message, and transmitting the enhanced message to a receiver.” (Abstract)
Goodman et al. U.S. Patent Application Publication No. 2006/0167747, hereinafter Goodman) discusses a “system and method that facilitates providing content-targeted advertising to a user based at least in part on the content of a user action. The user action can be performed in connection with an outbound messaging system, a real-time messaging system such as a chat or instant messaging, a game environment, and/or calendaring system. The system and method analyze at the least the content of an outbound message and then present a content-targeted 
Tingo (U.S. Patent Application Publication No. 2007/0105536) discusses that “Apparatus and methods are provided for providing SMS notification, SMS advertisement, web advertisement and e-commerce systems for university communities. A messaging platform includes a web server and a database. The web server provides student, university, merchant and web advertiser interfaces for communications with students, university users, merchants and web advertisers, respectively, and back-end interfaces for communications with SMS aggregators and wireless carriers used to communicate SMS messages to the students' Mobile Devices and web advertisements to student clients. The database stores information regarding the students' demographic information and interest categories. The messaging platform may be used by university users and merchants to send SMS notification and advertisement messages, respectively, to the mobile devices of students based on interest category information extracted from the database. The messaging platform also may be used by web advertisers to display web advertisements in web pages displayed on student clients based on interest category information extracted from the database.” (Abstract)
Jacobs et al. (U.S. Patent Application Publication No. 2015/0358270, hereinafter Jacobs), filed in 2005, discusses the Google Gmail system as parsing the text of messages and placing advertisements based on the text or content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622